DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A, Claims 33-37 and 40-42 in the reply filed on 05/14/2021 is acknowledged.
Claims 1-29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.

Claim Status
Claims 1-29 and 32 have been withdrawn.
Claims 33-37 and 40-42 are currently pending.

Specification
The disclosure is objected to (with reference to US 20200014040 A1)  because of the following informalities: 
[0025] states “forth” when it should state “fourth”.  
[0062] states “substrate 53” when it should state “substrate 52”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet).
Regarding claim 33 and 35, Horne discloses a redox flow battery system (flow battery cell block 1200 in Fig. 22-23), comprising at least two cells (plurality of single cells 1010 in Fig. 21-22, “The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175]) each including a negative half-cell (first negative half-cell 1203 in Fig. 22) and a positive half-cell (first positive half-cell 1201 in Fig. 22) separated by a membrane (first separator assembly 1222 in Fig 22, [0163], [0173]-[0176]). 
Horne discloses a second half-cell group formed by at least two of the positive half-cells which are fluidly combined by a second electrolyte ducting (the path through which the catholyte flows between two single cells, [0175], [0196]) fluidly connected to a positive half-cell electrolyte reservoir (tank holding catholyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]).

Horne further discloses wherein the cells include a first positive porous electrode (1218 in Fig. 22), a first negative porous electrode (1232 in Fig. 22), and wherein the cells are separated by conductive intercell separators (bipolar plates, “a first conductive bipolar plate 1214… A second bipolar plate 1236 may enclose the negative half-cell and be shared with the second cell 1010b which lies to the right of the second bipolar plate 1236. The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175], Fig. 22, as drawn to claim 35).
However, Horne does not disclose wherein at least one or each of the half-cells includes a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tang within the redox flow battery system of Horne and substituted in place of the porous electrodes and bipolar plates of Horne the flow-by electrode unit, as taught by Tang to provide at least one or each of the half-cells to include a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers. This modification would be made with the expectation that the performance and service life of the redox flow battery system would be improved. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Regarding claim 34, modified Horne discloses all of the limitations of claim 33 as set forth above. 

Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the first and third half-cell groups of are combined in parallel by the first and third electrolyte ductings (due to both being negative half-cell groups and the ductings being used to transport anolyte) and the second and fourth half-cell groups are combined in parallel by the second and fourth electrolyte ductings (due to both being positive half-cell groups and the ductings being used to transport catholyte).
The modification of Horne by Tang provided at least one or each of the half-cells (of claim 33) to include a flow-by electrode unit, as taught by Tang, comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers, therefore one of ordinary skill in the art would necessarily further modifiy at least one or each of the other half-cells to include a flow-by electrode unit comprising a flow-by electrode including a 

Regarding claim 36, modified Horne discloses all of the limitations of claim 33 as set forth above. One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that the two outermost cells in the at least two cells of the redox flow battery system of Horne would each have an outermost bipolar plate (drawn to endplates of the redox flow battery system), and that the outermost bipolar plates of the outmost cells would confine the rest of the at least two cells in-between themselves. Therefore, since the bipolar plates of Horne were replaced by the flow-by electrode unit of Tang, modified Horne does disclose wherein the cells are confined by one or more endplates, and the flow- by electrode unit is included in one or more of the endplates.

Regarding claim 37, modified Horne discloses all of the limitations of claim 34 as set forth above. Horne further discloses the skilled artisan will recognize that a system may be arranged in any physical orientation while maintaining a plurality of stages in hydraulic series ([0254]). Horne discloses an embodiment of a hydraulic flow arrangement wherein electrolyte flows in series through two groups of cells connected in parallel, and that the groups are in turn connected in parallel to further groups via shunt current breakers (Fig. 29, [0256]-[0258]). While Figure 29 of Horne only shows one electrolyte stream, one of ordinary skill in the art would find it obvious to  design the system such that the arrangement would be the same for both the anolyte and catholyte since applying a known technique to a known device (method or product) ready for KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Therefore, the skilled artisan would find it obvious in light to modify Horne such that one or more of the first and third half-cell groups two or more of the fluidly combined negative half-cells are serially combined with each other or wherein within one or more of the second and fourth half-cell groups two or more of the fluidly combined positive half-cells are serially combined with each other. 

Regarding claim 40, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a first and second half-cell group (described in the rejection of claim 33). 
Horne further discloses a method of operating a redox flow battery system comprising flowing a positive half-cell electrolyte (catholyte) via a second electrolyte ducting (the path through which the catholyte flows between two single cells, [0175], [0196]) from a positive half-cell electrolyte reservoir (tank holding catholyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]) through a second half-cell group of fluidly combined positive half-cells and back to the positive half-cell electrolyte reservoir (as shown in the embodiment illustrated in Fig 17 where electrolyte fluid is recycled from a tank, into the system, then back into the tank, [0134]). 

Horne further discloses wherein the negative half-cell electrolyte (anolyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Cr3+) of a first redox couple (Cr3+/Cr2+), and the positive half-cell electrolyte (catholyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Fe2+) of a second redox couple (Fe2+/Fe2+) ([0049]).

Regarding claim 41, modified Horne discloses all of the limitations of claim 40 as set forth above.
Similar to the rejection of claim 33 above, since modified Horne discloses a plurality of cells, modified Horne discloses two other cells than the two cells disclosed above. Further, similar to the rejection of claim 33 above, since modified Horne discloses all of the cells have the same structure, modified Horne discloses a third half-cell group formed by at least two other of the negative half-cells, the at least two other negative half-cells being fluidly combined by a third electrolyte ducting fluidly connected to the negative half-cell electrolyte reservoir, and a fourth 
Further, similar to the rejection of claim 40, due to the structure of modified Horne, one of ordinary skill in the art would recognize the method of operating the redox flow battery system would further comprise flowing the negative half-cell electrolyte via a third electrolyte ducting from the negative half-cell electrolyte reservoir through a third half-cell group of fluidly combined negative half-cells and back to the negative half-cell electrolyte reservoir and flowing the positive half-cell electrolyte via a fourth electrolyte ducting from the positive half-cell electrolyte reservoir through a fourth half-cell group of fluidly combined positive half-cells and back to the positive half-cell electrolyte reservoir;
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the first and third half-cell groups of are combined in parallel by the first and third electrolyte ductings (due to both being negative half-cell groups and the ductings being used to transport anolyte) and the second and fourth half-cell groups are combined in parallel by the second and fourth electrolyte ductings (due to both being positive half-cell groups and the ductings being used to transport catholyte).
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the method would further comprise wherein the negative half-cell electrolyte is flown 

Regarding claim 42, modified Horne discloses all of the limitations of claim 40 as set forth above. Modified Horne discloses wherein at least one or each of the half-cells includes a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers. One of ordinary skill in the art would recognize that in operation of the redox flow battery system, in order for the system to work, the electrolytes (positive or negative) would need to flow against and/or along the flow-by electrodes (corresponding to the positive or negative half-cells), therefore, modified Horne discloses wherein at least one of the negative half-cell electrolyte and the positive half-cell electrolyte are flown against and/or along the flow-by electrodes of the respective half-cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729